 In the Matter Of MARCAL PULP & PAPER Co., INC.,andUNITED,CONSTRUCTION WORKERS, UNITED MINE WORKERS OF AMERICACase No. 0--R-5661.-Decided January 8, 1946Mr. Oscar Berman,of Paterson, N. J., for the Company.Messrs. Thomas F. WilsonandAlbert L. Grove,both of Newark,.N. J., for the Construction Workers. -Messrs. Theodore Wilmot, Jacob Friedland,andJoseph Rispoli,ofJersey City, N. J., for the Paper Box Makers.Mr. Joseph Carrella,of Philadelphia, Pa., for the Paper Makers.-Mr. John A. Nevros,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by United Construction Workers, UnitedMineWorkers of America, herein called the Construction Workers,alleging that a question affecting commerce had arisen concerningthe representation of employees of Marcal Pulp & Paper Co., Inc.,East Paterson, New Jersey, herein called either Marcal or the Com-pany, the National Labor Relations Board provided for an appropri-ate hearing upon due notice before Henry J. Kent, Trial Examiner.The hearing was held at New York City, on August 7, 1945. TheCompany, the Construction Workers, and Paper Box Makers UnionLocal#300, affiliated with International Brotherhood of Pulp,Sulphite and Paper Mill Workers, A. F. of L., herein called the PaperBox Makers, appeared and participated'All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,,and to introduce evidence bearing on the issues.The TrialExamin-er's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.I International Brotherhood of Paper Makers,affiliated with the American Federation ofLabor, herein called the Paper Makers, appeared and participated for the limited purposeof claiming jurisdiction over some of the employees of the Company, but did not formallyintervene in this pioceeding,because agreement was reached at the hearing with the PaperBox Makers that any question of jurisdiction would later be settled by the respective inter-national unions65 N L. R. B. No. 53.263 264 ' DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMarcal Pulp & Paper Co., Inc., a New Jersey Corporation, having itsprincipal office and plant at East Paterson, New Jersey, is engaged inthe manufacture of paper.The Company annually purchases raw ma-terials valued in excess of $300,000, of which approximately 80 per-cent is procured from sources outside the State of New Jersey.All theCompany's products are sold to Marcahis Manufacturing Company,an affiliated corporation, herein called Marcalus, which in turn shipsapproximately 80 percent of its finished products to points outside theState.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Construction Workers, affiliated with United Mine Workersof America, is a labor organization admitting to membership em-ployees of the Company.Paper Box Makers Union Local #300, affiliated with the Interna-tional Brotherhood of Pulp, Sulphite and Paper Mill Workers, A. F.of L., is a labor organization admitting to membership employees ofthe Company.III.THEALLEGED APPROPRIATE UNITThe Construction Workers and the Paper Box Makers agree that theproduction and maintenance workers of the Company constitute anappropriate bargaining unit.The Company contends that in view ofthe close integration of its operations with that of Marcalus the ap-propriate unit should include the employees of both companies.Both corporations are under common ownership, management, andcontrol.An interlocking Board of Directors directs and administersthe business operations and policies of both concerns.2Top super-vision of both companies is identical.3The same person hires alllabor for both corporations.Both companies use the same machineshop, time clock, and office.Marcal processes pulp wood into primarypaper, and Marcalus converts the paper into various paper productsN Marcalus is president and director of both corporations, Robert L Marcalus is vicepresident of Marcalus and secretais-treasurer of Maical, and Mildred M. Marcalus issecretarc-treasurer of Marcalus and assistant secretary-assistant treasurer of Marcal.3This includes the general manager, facitory superintendent, general maintenance super-intendent, administrative manager, director of purchasing and personnel, office manager, andtraffic manager - MARCAL PULP & PAPER CO., INC.265such as paper napkins and toilet tissue.The paper-making machineryowned and operated by Marcal is located in one of the two adjoiningbuildings which comprise the physical facilities of both corporations,and is on the 'same floor with the machinery owned and operated ' byMarcalus.There is also considerable interchange of employees be-tween the two companies.Thus, the production workers of Marcal,i.e., the paper machine-workers, work for Marcalus about 25 percentof the time.4 In addition, laborers on the Marcal pay roll work inter'changeably for both concerns; and the maintenance men on the samepay roll form part of a single crew which includes employees of bothcompanies and takes care of all the maintenance work in both build-ings.Furthermore, the firemen and assistant firemen, who are on theMarcal pay roll, operate the same boiler for both Marcal and Marcalus,and there are three watchmen employed by Marcal who function forboth companies.-'The afore-mentioned categories, with the exceptionof the watchmen, constitute all the employees included within thealleged appropriate unit sought by both labor organizations.There is no history of collective bargaining confined to the unitsought by the Construction Workers.The only previous bargaininghistory consists of a contract between Marcahis and United PaperNovelty and Toy Workers International Union, C. I. 0., which wasin effect from July 1941 to July 1942.Although signed by Marcalus,alone, this agreement apparently covered the employees of both Mar-calus and Marcal.Accordingly, under all the circumstances of thecase, including the integration of the operations of both companies,and the dual functions and considerable interchange of employeesof both companies, we are persuaded that the proposed unit consti-tutes a heterogeneous group incapable of precise definition and that itis therefore inappropriate for the purposes of collective bargaining.W'e shalt accordingly dismiss the petition.°Its7IIE ALLEGED QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be established by the peti-tion is not appropriate, as found in Section III, above, we find thatno question affecting commerce has arisen concerning the representa-tion of employees of the Company within the meaning of Section 9 (c)of the Act.4Although a witness for the Construction Workers testified that these employees workedforMarcalus less than 5 percent of the time, his testimony does not appear to conformwith the facts5Marcalus employs no watchmanSeeMatter of Brown Paper Mill Co , Inc.,58 N L R. B. 283 ,Matter of Salmon and,Cowin, Inc,59 N L K B 312 266DECISIONSOF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact and the entire recordin the case, it is hereby ordered that the petition for investigation andcertification of representatives of employees of Marcal Pulp & PaperCo., Inc., East Paterson, New Jersey, filed by United ConstructionWorkers, United Mine Workers of America, be, and it hereby is,dismissed.